Citation Nr: 1126568	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected hypertension, left ventricular hypertrophy, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1975 to December 1975 and from January 1982 to June 1991.  He had service in the Southwest Asia Theater of Operations from November 25, 1990, to April 22, 1991.   

This matter initially comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in September 2002, which granted a 10 percent rating for service-connected hypertension and assigned an effective date of February 8, 2002.  

In January 2008, the Board reopened the claim for service connection for a low back disorder and remanded it, as well as remanding the claims for an increased rating and an earlier effective date for service-connected hypertension, left ventricular hypertrophy, for additional development and to address due process concerns.  In pertinent part, the Board instructed the RO/Appeals Management Center (AMC) to obtain VA treatment records, schedule the Veteran for a VA cardiovascular examination, and issue a statement of the case concerning the Veteran's disagreement with the effective date assigned for the grant of a 10 percent disability evaluation for hypertension.  The actions directed on remand were accomplished and the Veteran perfected an appeal concerning a claim for an effective date prior to February 8, 2002, for the award of a 10 percent disability rating for hypertension, left ventricular hypertrophy.  

In August 2010, the Board issued a decision denying the claims of entitlement to service connection for the low back disorder; entitlement to a disability rating higher than 10 percent for hypertension, left ventricular hypertrophy; and, entitlement to an effective date prior to February 8, 2002, for the award of a 10 percent disability rating for hypertension, left ventricular hypertrophy.  The Veteran appealed the August 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).

In February 2011, during the pendency of the appeal to the Court, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary, (the parties) filed a Joint Motion for Partial Remand (Joint Motion) asking the Court to vacate and remand the Board's August 2010 decision only with respect to the issue of entitlement to a rating higher than 10 percent for hypertension, left ventricular hypertrophy.  In this regard, the parties noted that the portion of the Board's decision denying entitlement to service connection for a low back disorder and an effective date prior to February 8, 2002, for the award of a 10 percent disability rating for hypertension, left ventricular hypertrophy, should be left undisturbed.  The Court granted the Joint Motion in an Order issued later in March 2011 and the claim is once again before the Board.

The Board sincerely regrets any delay an additional remand in this claim may cause the Veteran; however, in order to fully comply with the directives of the March 2011 Court Order, the Board must again remand this claim to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As previously noted in the August 2010 Board decision, service connection for hypertension was granted with a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, DC 7101, effective November 24, 1999.  This grant of service connection included a diagnosis of left ventricular hypertrophy.  See November 2000 rating decision.  The Board also noted that, although left ventricular hypertrophy was not subsequently included in the service-connected hypertension disability, there is no evidence showing that the RO severed service connection for left ventricular hypertrophy.  See rating decisions dated September 2002, September 2003, and September 2005.

The Veteran filed a claim for increased rating that was received on February 8, 2002, and the RO assigned a 10 percent rating for hypertension under DC 7101, effective February 8, 2002, the date of his claim.  See id.  The Veteran contends, however, that he is entitled to a rating in excess of 10 percent because his condition is more severe than 10 percent disabling.  See October 2002 notice of disagreement; June 2003 VA Form 9; October 2005 statement in support of claim.

The Veteran has undergone several prior VA compensation examinations.  Specifically he received examinations in April 2002, August 2002, May 2004, and September 2009.   

The Veteran's most recent VA compensation examination for hypertension was conducted in September 2009, at which time his claims folder and medical records were reviewed.  He reported that he has had hypertension since serving at Fort Monmouth and had to be hospitalized due to chest pain and it was there he found out he had hypertension.  Since that time he was started on oral medication and was last evaluated in May 2004.  The Veteran reported that a few years ago, he was evaluated by a private cardiologist and had an echocardiogram done, which revealed left ventricular hypertrophy.  So far he claims he has not required any further hospitalizations and denied episodes of chest pain or angina.  He indicated his course since onset had been stable and that current treatment was in the form of medications (Adalact, Lisinopril, Toprol, Furosemide and Terazosin).  The Veteran denied any side effects from current treatment.  A monthly history of fatigue and a history of dyspnea on severe exertion were reported.  The examiner also noted that the Veteran had problems with morbid obesity and was an active chronic smoker of more than one pack per day for more than 35 years.

Upon physical examination during the September 2009 examination, the Veteran's pulse was measured at 72 beats per minute, respiratory rate of 18, and blood pressure of 138/84.  Cardiac examination revealed absent JVD, 5th ICS PMI, heart sounds present at S1 and S2, regular rhythm and absent click, murmur, and pericardial rub.  Hypertensive pulmonary examination revealed 1+ peripheral edema, which was noted to be present due to venous stasis secondary to the Veteran's morbid obesity.  Three blood pressure readings of 138/84, 134/81, and 129/73 were recorded.  Testing for LV dysfunction revealed an ejection fraction of more than 50 percent, x-ray of the heart revealed normal size, and a September 2009 electrocardiogram revealed normal sinus rhythm, right bundle branch block, left anterior fascicular block and left ventricular hypertrophy with QRS widening.  A chest x-ray contained an impression of mild aortic atherosclerosis.  A February 2009 myocardial perfusion study with ejection fraction contained an impression of low probability for adenosine induced reversible perfusion changes to suggest the presence of myocardial ischemia.  A February 2009 cardiovascular stress test contained an impression of no significant adenosine-induced ST changes.

Accordingly, the Veteran was again diagnosed with controlled hypertension and left ventricular hypertrophy by echocardiogram.  The examiner noted that the Veteran had multiple risk factors due to his morbid obesity, type II diabetes mellitus, and the fact that he is a chronic smoker that have nothing to do with his hypertension, which has been under control for the past years without any complications.  

After considering all of the evidence of record, including all of the VA examinations of record, the Board determined in the August 2010 decision that the evidence did not support the assignment of a rating in excess of 10 percent for the Veteran's hypertension, left ventricular hypertrophy.  

However, as noted in the Joint Motion, while the Board acknowledged that the Veteran has left ventricular hypertrophy, a separate rating was not assigned.  The Board instead determined that the Veteran's left ventricular hypertrophy had been rated in connection with his hypertension under DC 7101 as a symptom of such disability as opposed to a separately diagnosed disability.  However, as determined by the parties in the Joint Motion, additional medical comment is required to specifically determine this issue.  Furthermore, the parties determined that the September 2009 VA examiner's finding that the Veteran had hypertensive heart disease should also be addressed.  Accordingly, a remand is required to obtain such opinions since this is not within the province of the Board's authority to make medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  

Moreover, the Veteran's most recent VA treatment records are from August 2008.  Since the Veteran is still alleging his disability is worse than when previously rated, he may have received additional treatment since August 2008.  Therefore, the Veteran should be requested to identify any VA or non-VA medical providers who may have treated him for his hypertension, left ventricular hypertrophy, since August 2008, and, thereafter, any identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension, left ventricular hypertrophy, since August 2008.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the San Juan VA Medical Center dated from August 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his hypertension, left ventricular hypertrophy.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

The examiner should determine all manifestations of the Veteran's hypertension, left ventricular hypertrophy, and the severity of such manifestations.  

Specifically, the examiner is asked to determine whether the Veteran's left ventricular hypertrophy is a symptom of the Veteran's hypertension or, in the alternative, a separate and distinct diagnosed disability.  If the examiner determines the left ventricular hypertrophy is a separate and distinct diagnosed disability, he or she should determine all manifestations of such and the severity of such manifestations.   If, on the other hand, the examiner determines that the left ventricular hypertrophy is not a separate disability and is a symptom of hypertension, the rationale behind this determination must be explained.  The examiner should also comment on the relationship between the Veteran's hypertension, left ventricular hypertrophy, and his hypertensive heart disease as noted by the September 2009 VA examiner.  Finally, the examiner should discuss the impact that the Veteran's hypertension, left ventricular hypertrophy, has on his employability.  

In assessing the Veteran's hypertension, left ventricular hypertrophy, the examiner should take into consideration all of the evidence of record, to include the lay statements submitted on behalf of the Veteran.  A rationale should accompany an opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of 38 C.F.R. § 4.104, Diagnostic Codes 7007 and 7101, Note (3), and whether a separate rating is warranted for left ventricular hypertrophy and/or hypertensive heart disease.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

